Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 41 to Registration Statement No. 033-25378 of Alpine Equity Trust on Form N-1A of our report dated December 30, 2010, relating to the financial statements and financial highlights of Alpine Equity Trust, including Alpine Cyclical Advantage Property Fund, Alpine International Real Estate Equity Fund, Alpine Realty Income & Growth Fund, Alpine Emerging Markets Real Estate Fund, and Alpine Global Infrastructure Fund, appearing in the Annual Report on Form N-CSR of Alpine Equity Trust for the year ended October 31, 2010, and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Milwaukee, WI February 28, 2011
